Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21st 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dooney (US 2014/0052178) in view of Troxel et al. (US 2016/0287242).
Regarding claim 1, Dooney discloses an anchor for placement in or against tissue, the anchor comprising: a fibrous construct (10; Figure 10) having a first fibrous construct end and a second fibrous construct end, and an open elongated column formed of fibrous construct material separately woven from the fibrous construct and extending along an axis that is parallel to or along a central axis of the flat fibrous construct from a first elongated column end to a second elongated column end (evident from Figure 10; the above claim limitations do not distinguish the claimed invention from a woven tube; “separately woven” does not specify what the column is separate from nor does it imply any specific structure that an integrally woven column would have or lack); and a filament (40) having a first filament end and a second filament end, and passing through and positioned at least partially in the open elongated column (Figure 10); wherein the flat fibrous construct comprises: a first state in which the fibrous construct is uncompressed and extends along a longitudinal axis of the filament when in an unfolded and pre-deployed condition (capable of assuming this state); and a second state in which the fibrous construct is compressed and expanded in a direction perpendicular to the longitudinal axis of the filament in a deployed condition (evident from Figure 10 and a capability of any braided tube not fixed at the strand crossing points).  
Dooney fails to disclose that the construct is flat.  Dooney discloses that the construct can have a variety of shapes (¶[0035]).
Troxel et a. teach that a very similar construct (Figure 1) can have a variety of shapes including flat ones (¶[0021]).
Since Dooney suggests the use of alternative shapes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Troxel et al. to have provided the construct of Dooney with a flat shape as an alternative shape shown by the prior art to be suitable for the same purpose.
It is noted that since Applicant’s anchor can be understood as having one of the cross-sectional structures shown below (as best that can be understood from Figure 1 and the Specification), the anchor of Dooney in view of Troxel et al. can be considered as having one of the structures shown below:

[AltContent: textbox (Applicant’s Anchor (column is dashed arch))]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: oval][AltContent: connector]
[AltContent: textbox (Anchor of Dooney in view of Troxel et al. (column is dashed arch))]
[AltContent: connector][AltContent: oval]

Regarding claim 2, the filament is free to slide through the open column such that the filament can be removed from the open column from the first fibrous construct end and the second fibrous construct end (¶[0005] of Dooney).  
Regarding claim 3, at least the first filament end and the second filament end extend outside of and beyond a respective elongated column end (Figure 10 of Dooney).  
Regarding claim 4, the fibrous construct material of the open elongated column is woven around an axis that is parallel to or along a central axis of the flat fibrous construct (Figure 10 of Dooney).  
Regarding claim 5, a thickness of the flat fibrous construct is greater in the deployed state as compared to the thickness of the flat fibrous construct in an un-deployed state (Figure 10 of Dooney).  
Regarding claims 6 and 8-11, in addition to the limitations already addressed above, Dooney discloses an installation device (260) including distal deployment end on which the anchor is positioned and is configured to deploy the anchor into a bone hole (Figure 9).  
Regarding claim 7, the distal deployment end of the installation device comprises a fork around which the anchor is positioned (Figure 9 of Dooney).  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771